DEL SOLE, Judge:
These consolidated appeals follow the dismissal of Appellants’ complaints. We affirm.
Appellants argue that the trial court orders dismissing their complaints were in error because the trial court imposed “nit-picking” pleading standards rather than over*592looking what were merely examples of “inartful pleading.” We disagree. Pa.R.C.P. 126 provides as follows:
The rules shall be liberally construed to secure the just, speedy and inexpensive determination of every action or proceeding to which they are applicable. The court at every stage of any such action or proceeding may disregard any error or defect of procedure which does not affect the substantial rights of the parties.
In applying the rationale expressed in this rule, courts have been inclined to overlook minor technical violations of the rules and have permitted the parties to amend. Wholesale disregard of the rules, however, cannot and will not be countenanced. Our independent review of the record and briefs leads us to conclude that the Honorable Silvestri Silvestri, faced with the bewildering configurations filed by Appellants as complaints, was not in error when he entered the orders in these cases. Accordingly, we affirm on the basis of his well-reasoned opinion.
Orders affirmed.